       Case: 1:20-cv-03585 Document #: 6 Filed: 08/31/20 Page 1 of 2 PageID #:25




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

SANDRA ZELNER by her next friend, STEVEN              )
ZELNER, individually and on behalf of all others      )
similarly situated,                                   )
                                                      )
                      Plaintiff,                      )
                                                      )       Civil Action No. 20-cv-03585
               v.                                     )
                                                      )       Hon. Mary M. Rowland
                                                      )
UNIFIN INC.,                                          )
                                                      )
                                                      )
                      Defendant.                      )

                                       STATUS REPORT

        Pursuant to the Court’s Order of July 9, 2020 (Dkt. No. 4), Plaintiff Sandra Zelner, by her
next friend Steven Zelner, via counsel, respectfully submits the following status report:

  I.    The Nature of the Case

           A. Plaintiff filed her Complaint on June 18, 2020.

           B. Plaintiff is currently in the process of serving Defendant.

           C. Plaintiff respectfully request that the Court set a new date in October for parties to

               file a joint status report. This will give Plaintiff time to serve Defendant, and

               Defendant time to answer Plaintiff’s complaint.


         Respectfully Submitted,

         s/ Celetha Chatman
         Celetha Chatman
         Michael Wood
         Community Lawyers, LLC.
         20 N. Clark Street, Suite 3100
         Chicago, IL 60602
         Ph: (312)757-1880
      Case: 1:20-cv-03585 Document #: 6 Filed: 08/31/20 Page 2 of 2 PageID #:26




         Fx: (312)476-1362
         cchatman@communitylawyersgroup.com
         mwood@communitylawyersgroup.com
         Attorneys for Plaintiff




                                CERTIFICATE OF SERVICE

        I, Celetha Chatman, an attorney, hereby certify that on August 31, 2020, I electronically

filed the foregoing document using the CM/ECF system, which will send notification of such filing

to all attorneys of record.


Dated: August 31, 2020                                                   Respectfully submitted,


                                                                           By: /s/ Mario Kasalo
